United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF AGRICULTURE,
AGRICULTURAL MARKETING SERVICE,
Olympia, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1497
Issued: February 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2011 appellant filed a timely appeal from an April 18, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established a right arm injury causally related to her
federal employment.
FACTUAL HISTORY
On February 7, 2011 appellant, then a 62-year-old agricultural commodity grader, filed a
Form CA-2 (occupational disease or illness claim) alleging that she sustained injuries as a result
1

5 U.S.C. § 8101 et seq.

of her federal employment.
January 11, 2011.

The claim form indicated that she had stopped working on

Appellant submitted a statement dated January 19, 2011 describing her work duties. She
stated that as of November 2010 she had begun working longer hours and experienced right arm,
wrist and elbow pain. Appellant indicated that by the end of 2010 the pain increased in severity
and in January 2011 she sought medical treatment. As to her work duties, she stated that she
constantly had to “use my arms to lift, grab, push, turn, twist, rotate and reach while lifting 15-30
pounds of 28-35 egg samples per day as part of the normal grading activities.” Appellant
described in detail the typical movements of grading one sample of eggs.
By letter dated February 16, 2011, OWCP acknowledged the filing of the claim and
advised appellant that additional evidence was needed. It noted that the evidence must include a
medical report with a physician’s opinion, supported by a medical explanation, as to how work
activities contributed to appellant’s condition.
With respect to medical evidence appellant submitted a January 11, 2011 note from
Dr. Oumania Yue, a family practitioner, who indicated that she should be off work for two
weeks. In a January 18, 2011 report, Dr. Michael Adams, Board-certified in family and
occupational medicine, stated that appellant had worked as an egg inspector for about 19 years
and had intermittent symptoms in her right elbow and wrist for approximately 16 years. He
noted that her symptoms had increased recently with increased work hours. Dr. Adams indicated
that appellant’s job involved lifting and flipping egg cases and cartons. He provided results on
examination and diagnosed right wrist tenosynovitis and right elbow lateral epicondylitis.
In a report dated February 8, 2011, Dr. Adams stated that appellant was doing well
following an elbow steroid injection. He noted that she was off work and when not using the
wrist, it did not bother her. Dr. Adams indicated that appellant should remain off work for three
additional weeks and should continue physical therapy. By report dated March 1, 2011, he
indicated that she could return to work with no overtime hours. In a report dated March 15,
2011, Dr. Adams indicated that appellant should continue work with no overtime hours.
By decision dated April 18, 2011, OWCP denied the claim for compensation. It found
the medical evidence of record was insufficient to establish the claim.
LEGAL PRECEDENT
A claimant seeking benefits under FECA2 has the burden of establishing the essential
elements of her claim by the weight of the reliable, probative and substantial evidence, including
that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.3

2

Id. at §§ 8101-8193.

3

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

2

To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.5 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.6
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.7
ANALYSIS
Appellant submitted a factual statement describing her work duties that she felt
contributed to a right arm injury. She noted such activities as lifting of egg cases and cartons, as
well as constantly using her arm to turn, twist and rotate egg samples. Appellant has met the
requirement to submit a factual statement identifying the employment factors alleged to have
caused an injury and OWCP has accepted the employment factors occurred as alleged.
The issue, therefore, is whether the medical evidence is sufficient to establish causal
relationship between a diagnosed condition or conditions and the identified employment factors.
Dr. Adams diagnosed right wrist tenosynovitis and right elbow lateral epicondylitis, but as to
causal relationship, he did not provide an opinion on causal relationship with the identified
employment factors. In his January 18, 2011 report, he noted in his history some of the job
duties appellant performs and her recent increase in symptoms. Dr. Adams did not, however,
provide a specific opinion that the tenosynovitis or epicondylitis were causally related to the job
duties. In his subsequent reports he provided results on examination but did not discuss casual
relationship with employment. Dr. Adams noted that appellant reported decreased symptoms
while not working, without discussing causal relationship between a diagnosed condition and the
identified job duties.
The record indicates that appellant was examined by Dr. Yue, however he provided only
a brief statement placing appellant off work without further detail.

4

Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Id.

3

Appellant also received physical therapy, however reports of a physical therapist are of
no probative medical value as they are not from a physician under FECA.8
As noted above, it is appellant’s burden of proof to submit the necessary evidence to
establish her claim. This burden includes the submission of rationalized medical opinion
evidence on the issue of causal relationship between a diagnosed condition and the identified
employment factors. The Board finds that appellant did not meet her burden of proof in this
case.
On appeal, appellant states that her injury was sustained as a result of her work duties and
is directly related to her job, but the issue is a medical issue and it must be resolved by medical
evidence. A review of the medical evidence of record prior to the April 18, 2011 decision on
appeal does not include a rationalized medical opinion on causal relationship with employment.
For the reasons noted above, the Board will affirm the denial of the claim. Appellant may
submit new evidence or argument with a written request for reconsideration to OWCP within one
year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.
CONCLUSION
The Board finds that appellant did not establish a right arm injury causally related to her
federal employment.

8

Physical therapists are not physicians under FECA and their reports are of no probative value; see Barbara J.
Williams, 40 ECAB 649 (1989); 5 U.S.C. § 8101(2).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 18, 2011 is affirmed.
Issued: February 2, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

